Citation Nr: 0317041	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  90-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  The propriety of the initial 60 percent evaluation 
assigned for the service-connected rheumatoid arthritis of 
multiple joints.

2.  The propriety of the initial 40 percent evaluation 
assigned for the service-connected arthritis of the cervical 
spine with radiculopathy, and the propriety of the 60 percent 
evaluation assigned effective on November 23, 1999.  



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
from October 1956 to November 1964, and from March 1979 to 
January 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1989 decision by the VA RO that 
established service connection for rheumatoid arthritis of 
multiple joints and arthritis of the cervical spine with 
radiculopathy, effective on February 1, 1988, the day after 
the veteran's separation from service.  

The veteran thereafter perfected an appeal regarding the 
evaluations assigned for these disabilities.  A hearing was 
held at the RO in January 1990.  

In July 1991, the Board denied the claims for increased 
ratings for these disabilities, and the veteran appealed this 
matter to the United States Court of Appeals for Veterans 
Claims (then known as the United States Court of Veterans 
Appeals; hereinafter the Court).  

In the ensuing years, this case has been the subject of 
several appeals by the veteran to the Court, which has 
vacated the denials of the claims listed above and has 
remanded the case to the Board for further proceedings, most 
recently in March 2003.  

The Board notes that, during the course of the appeal, the 
RO, in a rating decision of April 2000, assigned an increased 
evaluation of 60 percent for the service-connected arthritis 
of the cervical spine, with radiculopathy, effective on 
November 23, 1999.  

In this regard, it is pointed out that, because the veteran 
has disagreed with the initial ratings assigned for the 
service-connected disabilities listed above, the Board has 
characterized the issues as involving the propriety of the 
initial evaluations assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  



REMAND

In the March 2003 Order, the Court correctly pointed out that 
Board erred in not considering staged ratings in this matter, 
instead characterizing the claims as "increased ratings" 
claims.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This will be addressed by the Board following further 
development and adjudication by the RO, as discussed 
hereinbelow.  

The Court also found that the Board failed to provide a 
factual basis for concluding that the veteran's cervical 
spine disability did not meet the extraschedular standard 
under 38 C.F.R. § 3.321(b) or (2).  

The Court pointed out that the veteran has contended that the 
Board erred in failing to address claims of service 
connection for osteoarthritis and a gastrointestinal disorder 
as secondary to the service-connected rheumatoid arthritis of 
multiple joints.  

Upon a review of the record, the Board notes that indeed, in 
a June 2000 letter, the veteran expressed disagreement with 
the RO's April 2000 denial of service connection for these 
disabilities.  That said, these matters should have been 
remanded to the RO for the preparation of a Statement of the 
Case.  See 38 C.F.R. § 19.26 (2002); Manlincon v. West, 12 
Vet. App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a Statement of the Case on the denial 
of the issue).  Such will be accomplished pursuant to this 
REMAND.  

Finally, a review of the record shows that the veteran has 
not been advised (other than mention made in the Court Order) 
of the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
and implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), enacted during the course of this 
appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In view of all of the above, this matter is remanded to the 
RO for the following action:

1.  The RO should issue a Statement of 
the Case to the veteran with respect to 
the claims of service-connection for 
osteoarthritis and a gastrointestinal as 
secondary to the service-connected 
rheumatoid arthritis of multiple joints.  
The veteran should be informed of the 
necessity of filing a timely substantive 
appeal if the veteran wishes to place any 
of these issues in appellate status. 38 
C.F.R. § 19.26 (2002).  

2.  The RO then should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103.  

3.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should then readjudicate the issues on 
appeal.  The RO should address the 
initial ratings of the veteran's service-
connected rheumatoid arthritis of 
multiple joints and arthritis of the 
cervical spine with radiculopathy as 
discussed in Fenderson, to include 
consideration of "staged" ratings.  In 
adjudicating the cervical spine claim, 
the RO should specifically consider, 
among other things, the dictates of 
38 C.F.R. § 3.321(b (1) and (2).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


